Citation Nr: 0942771	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a back disorder.  

REPRESENTATION

Appellant represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service from 
November 1980 to February 1981, from July 1983 to March 1987, 
and from April 2002 to September 2002.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2004 rating decision of the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2009, a videoconference hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  Immediately following the hearing, 
additional evidence was submitted without a waiver of initial 
consideration by the RO.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

As noted above, immediately following the October 2009 
videoconference hearing, the Board received additional 
evidence from the Veteran and his representative, 
specifically, letters from Dr. G.E.A.  This evidence was 
submitted without a waiver of initial consideration by the 
RO.  Under the circumstances, the Board is obliged to remand 
the case for RO initial consideration of the additional 
evidence.  See Disabled American Veterans v. Secretary of 
Veteran Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Veteran has reported that he originally injured his back 
during service in the early 1980s.  

A private physician's statement received in July 2009 noted 
the Veteran had been treated since 1994, with slow 
progression of low back pain syndrome with right lower 
extremity sciatica.  A March 2000 treatment record noted 
acute lumbar strain during a period of active duty for 
training.  In September 2000 his lumbar strain was noted as 
healed.   

A November 2002 treatment record noted a "history of L3-L4 
degenerative disc disease" and noted the Veteran had 
reported pain for two days.  The impression was chronic low 
back pain secondary to degenerative disc disease.

In June 2004, the Veteran underwent a VA examination 
regarding his back disorder.  The examiner diagnosed the 
Veteran with lumbosacral spine degenerative disc disease with 
radiculopathy.  The examiner noted that the Veteran's claims 
file was not available and therefore did not review the 
service treatment records (STRs), most notably March 2000 
treatment records that noted the Veteran injured his back 
returning from active duty for training (ACDUTRA) and was 
diagnosed with lumbar strain.  Additionally, the examiner did 
not opine as to whether the Veteran's back disorder was 
related to his active service.  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007).  Under these 
circumstances, the Board has no recourse but to remand the 
case for a VA examination and opinion to address the etiology 
of the Veteran's back disorder, including whether any 
disorder is related to his service, to include ACDUTRA.  

Additionally, at the October 2009 videoconference hearing, 
the Veteran indicated that his medication includes pain 
killers, muscle relaxers, and pills for muscle spasms.  
Moreover, in his March 2004 claim for service connection for 
a back disorder, the Veteran listed various doctors as 
sources of treatment.  The record reflects that private 
treatment records are not associated with the claims file and 
are clearly relevant to the Veteran's claim.  Consequently, 
the Board finds that the Veteran should be contacted and 
asked to identify all post-service treatment for his back 
disorder, and complete authorizations for the release of 
medical records, including those from St. Claire Hospital, 
R.R. (physical therapist), Dr. J. B., and Dr. G. E. A., to 
permit VA to obtain those medical records.  

The appellant is advised that where evidence (to include 
authorizations for VA to secure records sought) requested in 
connection with an original claim is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned.  38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
letter asking him to identify any 
treatment or evaluation he has had for his 
back disability since 1981 and to provide 
any releases necessary to obtain records 
of such treatment or evaluation.  Of 
particular interest are complete treatment 
records from St. Claire Hospital, R.R., 
Dr. J. B., and Dr. G. E. A.  In 
conjunction with this request, the RO 
should remind the appellant that this 
information is critical, and remind him of 
the provisions of 38 C.F.R. § 3.158(a).  
The RO should obtain complete records of 
all such treatment and evaluation from all 
sources identified by the Veteran.  If any 
provider does not respond, the Veteran and 
his representative should be so advised, 
and reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.  The RO must also 
obtain any pertinent VA treatment records, 
if any, that have not been associated with 
the claims file.  

2.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the nature and etiology of any 
current back disability found.  His claims 
folder (including service treatment 
records) must be reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests or studies should be 
performed, and all findings should be 
reported in detail.  Based on examination 
of the Veteran and review of his claims 
file, the examiner should identify (by 
medical diagnosis) any current back 
disability found on examination, and opine 
whether it is at least as likely as not 
(i.e., a 50 percent or better probability) 
that such disability is related to the 
Veteran's periods of military service, and 
specifically the back complaints noted 
therein.  The examiner must explain the 
rationale for the opinion.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  

3.  The RO should then readjudicate the 
Veteran's claim.  If service connection 
for a back disability remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


